*128Determination of respondent Commissioner, dated January 20, 2003, which dismissed petitioner from his employment as a New York City police officer, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Herman Cahn, J.], entered October 30, 2003) dismissed, without costs.
Substantial evidence (see Matter of Pell v Board of Educ., 34 NY2d 222, 231-232 [1974]), including the testimony of three police officers and audio and videotape evidence, amply supported the administrative findings that petitioner acceded to requests, by an individual purportedly wishing to ascertain if certain vehicles were being used by law enforcement agencies for undercover surveillance, to conduct unauthorized license plate searches. Under the circumstances, the penalty is not shocking to our sense of fairness and, accordingly, may not be disturbed (see Matter of Kelly v Safir, 96 NY2d 32, 39-40 [2001]). Concur—Nardelli, J.P., Mazzarelli, Sullivan, Friedman and Gonzalez, JJ.